Case 3:17-cv-01104-VLB Document 82-108 Filed 05/15/19 Page 1 of 2




                Exhibit 108
             Case 3:17-cv-01104-VLB Document 82-108 Filed 05/15/19 Page 2 of 2


203/432-4835




From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Sunday, April 26, 2015 11:47 PM
To: Stith, Kate
Cc: Jose Cabranes@ca2.uscourts.gov
Subject: Re: Susan Byrne preliminary materials and recommendations for dept review committee



I think, Kate, that it's all about Sue Byrne.

 We (RGE, NV, and I) turned down her first research proposal on October 17, we turned down her second one
 on November 7. The Yalie Daily published its first "attack" against the department on November 20, on
I Redacted I                                     Attoroe~"d'~;~;~·•ivileae                          I; on January
 7, we gave Byrne that third chance at a proposal. (This was the first day I noticed that my MLA Prize
 announcement had been taken from the dept bulletin board). Throughout February the petty vandalism against
 me continued. On March 6 the anonymous letter appeared. On March 9 I opened a case with the YPD; on
 March 9 Sue got not a year's but a semester's leave (for Spring, 2016). On March 15 my windows at home were
 broken, and I opened a case with the Hamden PD. On March 23 we learn about the dept review, which is
 announced on March 24. On March 25, the Yalie Daily strikes again. On March 28, a lone person trespasses on
 my property, leaving footprints in the snow and an opened gate. On March 30, l call for Sue's tenure materials;
 on April 1 she demands Roberto's and my recusals from her tenure proceedings. On April 15 petty vandalism is
 committed against Roberto in the department. On April 23 (will those people never rest?!), the Yalie DaiZv gives
 the depmiment one last whack, on their penultimate day of publication for 2014-15.

It's clear that the YDN is the best weapon, even better than breaking my windows and trespassing on my
property.

Anyway, all of the above is why I will send this coming week putting together my SB-mega file.

On we go!

Thank you for helping me to reflect on all this,

Rolena



On Sun, Apr 26, 2015 at 11 :04 PM, Stith, Kate <kate.stith@yale.edu> wrote:

I understand.     they al       have most of this stuff about Anibal; let's think about what they don't have and what is
important to make sure they learn when you appear on May 4. I hope, of course, that we'll know much more by then as
to what they are after. So sad. Here in the U.S. Here at Yale.

 Best,

 Kate

Kate Stith
                                                            2




                                                                                                                    BYRNE012626
